Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the applicant’s amendment filed on 3 August 2022. 
Claims 1-20 are pending and examined. Claims 1-8, 11-15, 18, and 20 are currently amended.  
Response to Arguments
Rejections of claims 4-7, 11-14, and 18-20 under 35 U.S.C. §112(b) are withdrawn due to amendment and argument.
Argument against rejections of claims 1-20 under 35 U.S.C. §101 has been carefully considered but are found unpersuasive.  Applicant argues that the use of sensor data of an autonomous vehicle in order to determine trustworthiness of the map and some dependent claims utilize the autonomous vehicle embodied in a practical application as recited in the amended independent claims 1, 8 and 15.  Examiner respectfully disagrees.  The use and collection of sensor data is a necessary pre-solution activity.  None of the dependent claims seems to involve autonomous vehicle.  Third, the limitation of determining, combining, identifying and classifying steps are recited at a high level of generality (i.e. as a general means of combining and identifying steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The classifying step is also recited at a high level of generality (i.e. as a general means of classifying result from the combining and identifying steps), and amounts to mere post solution classifying, which is a form of insignificant extra-solution activity.   
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the outputting step was considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background discloses that acquiring driving situation using sensors and maps are well known ¶2.  Dependent claims 2-7, 9-14, and 16-20 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1-20 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter. 
Applicant’s arguments with respect to rejections of claims 1-20 under AIA  35 U.S.C. §102(a)(1) as being anticipated by Liang et al., US 2019/0286921 A1 have been considered.  Applicant argues that argues that Liang fails to teach the limitation “zebra-type and parallel type crossing” as recited in the independent claims 1, 8, and 15.  Examiner respectfully disagrees.  There is no apparent definition of “zebra-type and parallel type crossing” as such 35 USC 112b indefiniteness rejection was raised in the previous office action.  In the instant application, Applicant amend dependent claims 4, 11, and 18 to clarify that “the zebra-type crosswalk includes a closer distance between the grouping of related elements, than the parallel line-type crosswalk. Fig. 13f of Liang shows that zebra-type crosswalk has a closer distance of strip width than a parallel line-type crosswalk.
There is no argument for dependent claims other than their dependency on the respective independent claims.  Because independent claims 1, 8, and 15 are not allowable, dependent claims 2-7, 9-14, and 16-20 are not allowable.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is not directed to patent eligible subject matter.  
101 Analysis 
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) (Step 2A Prong 1), and if so, whether the claim is integrated into a practical application of the exception (Step 2A Prong 2), and if so, re-evaluate whether the inventive concept is more than what is well-understood, routine, conventional activity in the field (Step 2B).  
Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1: statutory category
Independent claims 1, 8 and 15 are rejected under 35 USC §101 because the claimed invention is directed to a process and an apparatus respectively, which are statutory categories of invention (Step 1 for claims 1, 8 and 15: Yes).   
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method and device for determining at least two painted lines, combining the at least two paint lines, and classifying the grouping of related elements as recited in independent claims 1, 8 and 15.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by at least one processor”. That is, other than reciting “by the at least one processor” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by the at least one processor” language, the claim encompasses a person looking at data collected and forming a simple judgement or with pen and pencil.  The mere nominal recitation of by at least one processor does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
101 Analysis – Step 2A Prong 2: Practical Application
The claim recites additional elements of combining the at least two painted lines, identifying the grouping of related elements, and classifying the grouping of related elements.  The combining, identifying and classifying steps are recited at a high level of generality (i.e. as a general means of combining and identifying steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The classifying step is also recited at a high level of generality (i.e. as a general means of classifying result from the combining and identifying steps), and amounts to mere post solution classifying, which is a form of insignificant extra-solution activity.   
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
101 Analysis – Step 2B: Inventive Concept
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the outputting step was considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background discloses that acquiring driving situation using sensors and maps are well known ¶2.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-7, 9-14, and 16-20 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1-20 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under AIA  35 U.S.C. §102(a)(1) as being anticipated by Liang et al., US 2019/0286921 A1.
As to claim 1, Liang teaches a computer-implemented method for crosswalk detection comprising:
Determining, from sensor data acquired from one or more sensors of an autonomous vehicle (AV), at least two painted lines on a road surface (Figs. 12 and 13, crosswalk painted lines, “FIG. 13 shows comparisons between a) ground camera input (e.g., online map), b) ground LIDAR input (e.g., online map)”, ¶193);
combining the at least two painted lines on the road surface into a grouping of related elements, the at least two painted lines comprising a minor axis and a major axis (Fig. 13 and related text, ¶151-154); and
identifying the grouping of related elements as a candidate zebra-type crosswalk or a parallel line-type crosswalk (Fig. 13 and related text); 
classifying the candidate zebra-type crosswalk or a parallel line-type as a zebra-type crosswalk or a parallel line-type based on attributes of the grouping of related elements, the attributes of the grouping of the elements including a distance between the at least two painted lines, and an orientation of the grouping of related elements on the road surface (Fig. 13 and related text, ¶155).
As to claim 2, Liang teaches the computer-implemented method wherein determining the at least two painted lines on the road surface further comprises:
filtering pixels from grayscale LIDAR data into a black pixels or white pixels (Fig. 5, ¶90-117-118); and
evaluating the white pixels in both a horizontal sweep and a vertical sweep to identify groups of white pixels having a thickness in pixels within a determined range of pixels, wherein any groups of white pixels having a thickness in pixels within the determined range of pixels is combined into a line, resulting in the at least two painted lines (Fig. 5 and related text).
As to claim 3, Liang teaches the computer-implemented method wherein combining the at least two painted lines on the road surface into the grouping of related elements further comprises:
determining a major axis of the grouping of related elements, wherein the major axis includes the grouping of related elements being greater than a threshold number of pixels in length (151, outside the boundaries of first boundary and the second boundary that form an outline (e.g., a contour, etc.) around a crosswalk; claim 4); and
determining a minor axis of the grouping of related elements, wherein the minor axis includes the grouping of related elements being less than a threshold number of pixels in length (155, within the boundaries of first boundary and the second boundary that form an outline (e.g., a contour, etc.) around a crosswalk with 30 pixels distance; claims 4 and 5). 
As to claim 4, Liang teaches the computer-implemented method wherein the zebra-type crosswalk includes a closer distance between the grouping of related elements, than the parallel line-type crosswalk (Fig. 13f) shows that zebra-type crosswalk has a closer distance of strip width than a parallel line-type crosswalk).
As to claim 5, Liang teaches the computer-implemented method further comprising:
prior to the classification of the grouping of related elements, determining an angle of travel with respect to the grouping of related elements (Figs. 8, 9, and 13 and related text); and
based on the angle of travel, determining that the candidate zebra-type crosswalk or a parallel line-type crosswalk remains a candidate crosswalk (Figs. 8, 9, and 13 and related text).
As to claim 6, Liang teaches the computer-implemented method wherein classifying the grouping of related elements based on attributes of the grouping of related elements further comprises:
determining that the candidate zebra-type crosswalk is a crosswalk when one or more of the attributes of the grouping of related elements making up the candidate zebra-type crosswalk match attributes of a zebra-type crosswalk (Figs. 12 and 13, sections a) and b)).
As to claim 7, Liang teaches the computer-implemented method wherein classifying the grouping of related elements based on attributes of the grouping of related elements further comprises:
determining that the candidate parallel line-type crosswalk is a crosswalk when one or more of the attributes of the grouping of related elements making up the parallel line- type crosswalk match attributes of a parallel line-type crosswalk (Figs. 12 and 13, sections c).
As to claims 8, 9, 10, 11, 12, 13, and 14, they are method claims that recite substantially the same limitations as the respective method claims 1, 2, 3, 4, 5, 6, and 7.   As such, claims 8, 9, 10, 11, 12, 13, and 14 are rejected for substantially the same reasons given for the respective claims 1, 2, 3, 4, 5, 6, and 7 and are incorporated herein.
As to claims 15, 16, 17, 18, 19, and 20, they are method claims that recite substantially the same limitations as the respective method claims 1, 2, 3, 4, 5, and 6.   As such, claims 15, 16, 17, 18, 19, and 20 are rejected for substantially the same reasons given for the respective claims 1, 2, 3, 4, 5, and 6 and are incorporated herein.
Conclusion. 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Examiner’s Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, the applicant is requested to indicate support for amended claim language and newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUEN WONG/           Primary Examiner, Art Unit 3667